Citation Nr: 1710527	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder claimed as a respiratory infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Navy from June 1973 to June 1977, and from July 1977 to July 1981. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  (Agency of Original Jurisdiction (AOJ)).  The case is now under the jurisdiction of the Montgomery, Alabama RO.   

The appeal was remanded in March 2012 and June 2016.  After complying with the Board's remand directives, the AOJ issued a supplemental statement of the case (SSOC) in November 2016.

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's current respiratory disability is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The Veteran's respiratory disability was not incurred in, or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).
VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  The duty to notify in this case, including the timing and content requirements, was fully satisfied by a pre-adjudicatory letter sent to the Veteran in March 2007.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA obtained updated VA treatment records and associated the Veteran's lay statements with the record.  The record reflects that the Veteran was awarded disability insurance benefits and entitled to a period of disability under the Social Security Act for impairments arising from coronary artery disease, diabetes mellitus, lumbar disc disease, and depression, in September 2003.  A respiratory disability was not included among these disabilities.  A review of the list of exhibits forming the basis for the decision did now show any documents related to the Veteran's respiratory disability, nor did the Veteran indicate that any such documents could be found in these Social Security Administration (SSA) records.  Thus, VA was not required to obtain any of these SSA records.  Accordingly, VA has fulfilled its duty to assist.  

VA also afforded the Veteran an examination in April 2012, and obtained an addendum medical opinion in October 2016.  In the most recent October 2016 medical opinion, the examiner reviewed the evidence of record, considered the Veteran's medical history and statements, and rendered a medical opinion based upon the facts of the case and her knowledge of medical principles.  As such, the opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A respiratory disability is not listed as a chronic disease under 38 C.F.R. § 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Again, a respiratory disability is not listed as a chronic disease under 38 C.F.R. § 3.309(a).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 USCA § 1154(b) are not applicable.

Analysis

The Veteran contends that while he was in service, he was exposed to numerous toxic materials in paint and paint thinner which caused him to develop a respiratory disability.  The Veteran indicated that he worked in the Fleet Composite Squadron of the United States Navy, and was assigned to the Corrosion Control Center.  The Veteran's duties were to inspect aircrafts for any deficiencies, prepare the aircrafts for painting, and then paint the aircrafts when necessary.  It was during this process that the Veteran was exposed to hazardous chemicals in paint and paint thinner used.  The Veteran reported that he was only given a thin face mask and goggles with which to protect himself from exposure.  The Veteran indicated that he was not provided with any coveralls or foot wear to protect his clothing and shoes, which lead to absorbance of the chemicals.  The Veteran also indicated that much of his work was done in tight, enclosed spaces without adequate ventilation.  

In his February 2007 claim for service connection, the Veteran reported that he should have been provided with regular physical examinations in service, every 6 months, which were not provided.  The Veteran also reported that he suffered from headaches and allergies due to his respiratory disability.
The Veteran's service treatment records and military personnel records do not show any diagnosis or complaint of a respiratory disability, however the records themselves are illegible.  The scanning facility tasked with scanning and uploading the records has indicated that these are the best copies available, and that the quality of the record cannot be enhanced through re-scanning.

In a January 2003 clinical record, the Veteran reported that he did not have any shortness of breath.  Subsequently, in a September 2003 VA examination, prior to the Veteran's claim for service connection, he reported increased shortness of breath in relation to his coronary bypass surgery.  The chest x-ray showed no acute disease, and minor abnormalities.  The Veteran was noted to have mild obesity.

During a September 2006 evaluation, the Veteran reported that had no history of lung disease, but that he experienced some shortness of breath off and on for the last 30 years, and that he had been around a lot of paint and paint supplies.  In December 2006, the Veteran's spirometry revealed normal results.  In a March 2007 record, the Veteran reported that he had been experiencing shortness of breath.  October 2007 records revealed that the Veteran had been using a continuous positive airway pressure machine (CPAP) for difficulties with sleep.  Subsequently, in November 2007, the Veteran reported that he was not experiencing any respiratory distress.

In his September 2008 VA Form 9, the Veteran disagreed with the AOJ's denial of service connection.  In his statement of disagreement, the Veteran reported that he was prescribed a spray to treat his respiratory disability which was evidence that he had a current respiratory disability.  In a September 2009 clinical record, the Veteran continued to report that he believed he had respiratory problems from working with chemicals and paints during service.  In a subsequent November 2010 record, the examiner noted that problems with breathing did not appear in service but have instead appeared with age.

During an April 2012 VA examination, the Veteran was found to have mild restriction of his respiratory system with no obstruction and a mild diffusion impairment.  The examiner determined that based on the pulmonary function test and the diffusion capacity of carbon monoxide test, the Veteran's shortness of breath was attributable to restrictive lung disease.  The examiner found that the preponderance of medical evidence demonstrated that the Veteran had restrictive lung disease due to an abnormally elevated body mass index (BMI), as a review of records had indicated that the Veteran had a diagnosis of morbid obesity.  The examiner noted that although the Veteran had used Albuterol, a prescription inhaler, in the past, following his diagnostic pulmonary function test, there was no need for this medication.  The examiner further noted that although earlier records showed complaints of shortness of breath, the pulmonary function tests administered at the time were normal.  A chest x-ray was also performed and revealed no acute cardiopulmonary abnormalities.

In the October 2016 addendum opinion obtained, the examiner continued to diagnose the Veteran with a mild restrictive lung condition claimed as a respiratory disorder.  The examiner found that it was less likely than not that the Veteran's lung condition was caused by, resulted from, or aggravated by service or a claimed chemical exposure during service, because the service treatment records were silent for this lung condition which was diagnosed many years after service in 2003.  The examiner also determined that there were no findings that were consistent with the claimed chemical exposure causing restriction of the Veteran's lungs.  Instead, the examiner determined that the Veteran's mild restrictive lung condition was as likely as not caused by or the result of his obesity and age.  The examiner explained that truncal obesity restricts expansion of the chest cage, and that healthy, never-smoking adults without exposure to air pollution experience a gradual decline in lung function.  Citing to medical literature for support, the examiner explained that the diffusion capacity of carbon monoxide test (DLCO), declines linearly with age.  The examiner concluded that while the Veteran was competent to report his symptomatology, he was medically unqualified to diagnose lung conditions or discuss etiology and nexus issues.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to service connection for a respiratory disability.  While the Veteran does have a current respiratory disability, and the Board does accept the Veteran's assertions that he was exposed to chemicals from paint in service, there is no basis in the evidence for a finding of a nexus between the exposure and the Veteran's current disability.

As noted in the April 2012 VA examination, the Veteran was found to have mild restriction of his respiratory system which satisfies the component of having a current disability.  See 38 C.F.R. § 3.303;  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service treatment records are ineligible, thus making it extremely difficult to determine whether the Veteran had any complaints or symptoms related to a respiratory disability while in service.  However, the Veteran does not allege that he reported any symptoms in service, or that he was diagnosed with a respiratory disability while in service.  Instead, he claims that he was exposed to paints while in service which gave rise to his disability.  The Veteran is competent to testify as to the types of materials he came into contact with while in service, and his testimony seems credible.  Given the illegibility of the Veteran's service treatment records, resolving all doubt in favor of the Veteran, the Board concedes that the Veteran was exposed to chemicals in paint while in service, which fulfills the component of an in-service incurrence of a disease or disability.  See 38 C.F.R. §§ 3.102, 3.303.

The weight of the evidence is against a finding that the Veteran's respiratory disability is etiologically related to any event or injury in service.  In this regard, the April 2012 and November 2016 VA examination and addendum opinion are most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds that this examination and opinion have significant probative value because they are based on a thorough review of the Veteran's medical history.  The April 2012 examination noted that while the Veteran had some complaints of shortness of breath in 2006, pulmonary function tests from that time were normal.  The examiner instead found that given the Veteran's diagnosis of morbid obesity, the Veteran's respiratory disability was more likely related to his elevated BMI.  Similarly, the October 2016 addendum opinion determined that there were no findings consistent with the Veteran's claimed exposure to chemicals, resulting in restriction of the lungs.  This examiner also determined that it was likely that the Veteran's obesity and age caused his respiratory disability, and supported the determination with a rationale and literature based on medical principles.  Thus, the Veteran's respiratory disability is likely related to his obesity and age, weighing against a finding of a nexus between his disability and any event or injury in service.

To the extent that the Veteran himself contends that a medical relationship exists between his respiratory disability and any exposure to chemicals in service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds that questions as to the onset and etiology of the Veteran's respiratory disability require medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the onset and etiology of his disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, while the Veteran reported that his exposure to chemicals in service caused his respiratory disability, the examiner issuing the October 2016 addendum opinion explained that there were no findings consistent with the claimed chemical exposure causing restriction of the Veteran's lungs.  Accordingly, the Board places greater probative weight on the examiner's findings regarding the etiology of the respiratory disability than the Veteran's assertions.

In sum, the Board finds that service connection for a respiratory disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 






ORDER

Entitlement to service connection for a disorder claimed as a respiratory infection, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


